DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The specifications fails to disclose the limitations in claim 8 in regards to the advanced bristles have pointed ends.  

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Regarding Claim 8, the limitation “general bristles for daily use, … interdental brush head for use between teeth, or infant brush head for infant’s small teeth” is not clearly defined by the claim and the specification.  The specifications fail to provide clarification on the structural differences and/or the sizing or shape that defines each type of brush head.  One cannot ascertain the specific metes and bounds of the specific claim limitation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6, and 8are rejected under 35 U.S.C. 103 as being unpatentable over Aratani (JP2017029428) and Lee (2016/0374461).
Regarding Claim 1, Aratani teaches a functional toothbrush shaft (Ref. 1, Fig. 1, [0009]), comprising: 
a toothbrush body (Ref. 2, Fig. 1, [0009]) including a handle (Ref. 2, [0009]), a bristle head support neck (Ref 3, Fig. 1, [0009]), and a bristle head (Ref. 4, Fig. 1, [0009]); and 
at least one finger support protrusion (Ref. 9, Fig. 1, [0009]) that forms at least one support point on the handle of the toothbrush body (Fig. 4, [0014]), to prevent slipping of a user's fingers ([0010]), and allow free gripping at a cylindrical surface of the toothbrush body ([0012]), 
wherein the at least one finger support protrusion comprises: 
a first finger support protrusion (Ref. 9, Fig. 1, [0011]) protruding from an outer circumferential surface of the handle (Fig. 1) for indicating upper positions of a user's thumb and a user's index finger (Fig. 5&6, [0015]); 
a second finger support protrusion (Ref. 10, Fig. 1, [0011]) protruding from the outer circumferential surface of the handle for indicating lower positions of the user's thumb and the user's index finger (Fig. 3-5); and 
a third finger support (Ref. 11, Fig. 1, [0011]) support protrusion protruding from the outer circumferential surface of the handle for indicating a position of a user's middle finger (Fig. 3-5), 
wherein the handle includes first and second support grooves disposed between the first, second, and third finger support protrusions for allowing the user's fingers to be seated therein (Fig. 3-5), and 
such that the user's thumb is used as a support point through the first and second finger support protrusions at any point of the toothbrush body throughout 2Appl. No.: 16/764,145Reply to Office Action of February 15, 2022360 (Fig. 6, [0014]), and the third finger support protrusion is configured to allow the user's thumb, index finger, and middle finger to support the cylindrical surface of the toothbrush body at two or three points (Fig. 5), so that displacement of bristles of the bristle head during brushing is minimized ([0015] describes the handle being able of being grasped for control), deviation from a range of a target teeth brushing motion expected by the user is minimized, and an amount of force applied to the bristles is controlled to maximize brushing efficiency while minimizing a mucosal damage.  Based upon the teachings of Aratini, wherein the handle is conformed in a way to be grasped by the hand, it would have been obvious to one of ordinary skill in the art that the amount of force can be controlled to maximize brushing efficiency and minimizing a mucosal damage and have better control over where the bristle movement and displacement.  
Aratani fails to explicitly teach wherein a diameter of the first finger support protrusion is greater than that of the second or third finger support protrusion.   Lee teaches a toothbrush with protrusions and can be considered analogous art because it is within the same field of endeavor.  Lee teaches a toothbrush with multiple protrusions of difference sizes.  Lee further teaches wherein a diameter of the first finger support protrusion (Ref. 123, Fig. 4) is greater than that of the second or third finger support protrusion (Fig. 4 shows the first protrusion as larger than the second or third).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the first protrusions, as taught by Aratani, with the larger diameter, as taught by Lee, since such a modification is merely an alternate equivalent structure to allow the user to have a better grip on the toothbrush handle.

Regarding Claim 3, Aratani teaches the limitations of claim 1, as described above, and Aratani further teaches wherein the handle includes a rear round grip (Ref. 13, Fig. 1, [0011]) disposed at a rear end of the handle (Fig. 2), for allowing a user's ring finger, and a user's little finger, and a user's palm to be placed and supported thereon (Fig. 5&6, [0015]).

Regarding Claim 4, Aratani teaches the limitations of claim 1, as described above, and Aratani further teaches wherein the handle includes a shoulder grip (Fig. 1 annotated below) disposed between a front end of the first finger support protrusion and the bristle head support neck (Fig. 1 annotated below), for allowing the user's thumb and the user's index finger to be placed thereon.  Using the teaching of Aratani, it would have been obvious to one of ordinary skill in the art to be able to use their index finger and thumb on the shoulder grip.  

    PNG
    media_image1.png
    229
    511
    media_image1.png
    Greyscale


Regarding Claim 6, Aratani teaches the limitations of claim 1, as described above, and Aratani further teaches wherein the handle and the at least one finger support protrusion protruding outward from the handle are formed in a circular shape (Fig. 2, [0013]).

Regarding Claim 8, Aratani teaches the limitations of claim 1, as described above, and Aratani further teaches wherein the bristle head includes general bristles for daily use, advanced bristles whose ends are pointed, interdental brushes for use between teeth, or infant bristles for infant's small teeth (Fig. 1, Ref. 4, [0009], Examiner interprets brush head (4) as general bristles for daily use).

Claims 1, 3-4, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Aratani (JP2017029428) and Walther (2015/0342332).
Regarding Claim 1, Aratani teaches a functional toothbrush shaft (Ref. 1, Fig. 1, [0009]), comprising: 
a toothbrush body (Ref. 2, Fig. 1, [0009]) including a handle (Ref. 2, [0009]), a bristle head support neck (Ref 3, Fig. 1, [0009]), and a bristle head (Ref. 4, Fig. 1, [0009]); and 
at least one finger support protrusion (Ref. 9, Fig. 1, [0009]) that forms at least one support point on the handle of the toothbrush body (Fig. 4, [0014]), to prevent slipping of a user's fingers ([0010]), and allow free gripping at a cylindrical surface of the toothbrush body ([0012]), 
wherein the at least one finger support protrusion comprises: 
a first finger support protrusion (Ref. 9, Fig. 1, [0011]) protruding from an outer circumferential surface of the handle (Fig. 1) for indicating upper positions of a user's thumb and a user's index finger (Fig. 5&6, [0015]); 
a second finger support protrusion (Ref. 10, Fig. 1, [0011]) protruding from the outer circumferential surface of the handle for indicating lower positions of the user's thumb and the user's index finger (Fig. 3-5); and 
a third finger support (Ref. 11, Fig. 1, [0011]) support protrusion protruding from the outer circumferential surface of the handle for indicating a position of a user's middle finger (Fig. 3-5), 
wherein the handle includes first and second support grooves disposed between the first, second, and third finger support protrusions for allowing the user's fingers to be seated therein (Fig. 3-5), and 
such that the user's thumb is used as a support point through the first and second finger support protrusions at any point of the toothbrush body throughout 2Appl. No.: 16/764,145Reply to Office Action of February 15, 2022360 (Fig. 6, [0014]), and the third finger support protrusion is configured to allow the user's thumb, index finger, and middle finger to support the cylindrical surface of the toothbrush body at two or three points (Fig. 5), so that displacement of bristles of the bristle head during brushing is minimized ([0015] describes the handle being able of being grasped for control), deviation from a range of a target teeth brushing motion expected by the user is minimized, and an amount of force applied to the bristles is controlled to maximize brushing efficiency while minimizing a mucosal damage.  Based upon the teachings of Aratini, wherein the handle is conformed in a way to be grasped by the hand, it would have been obvious to one of ordinary skill in the art that the amount of force can be controlled to maximize brushing efficiency and minimizing a mucosal damage and have better control over where the bristle movement and displacement.  
Aratani fails to explicitly teach wherein a diameter of the first finger support protrusion is greater than that of the second or third finger support protrusion.   Walther teaches a toothbrush with protrusions and can be considered analogous art because it is within the same field of endeavor.  Walther teaches a toothbrush with the first protrusion being the largest (Fig. 8A).  Lee further teaches wherein a diameter of the first finger support protrusion (Ref. 15, Fig. 8A, [0065]) is greater than that of the second or third finger support protrusion (Fig. 8A shows the first protrusion as larger than the second or third).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the first protrusions, as taught by Aratani, with the larger diameter, as taught by Walther, since such a modification is merely an alternate equivalent structure to allow the user to have a better grip on the toothbrush handle.

Regarding Claim 3, Aratani teaches the limitations of claim 1, as described above, and Aratani further teaches wherein the handle includes a rear round grip (Ref. 13, Fig. 1, [0011]) disposed at a rear end of the handle (Fig. 2), for allowing a user's ring finger, and a user's little finger, and a user's palm to be placed and supported thereon (Fig. 5&6, [0015]).

Regarding Claim 4, Aratani teaches the limitations of claim 1, as described above, and Aratani further teaches wherein the handle includes a shoulder grip (Fig. 1 annotated below) disposed between a front end of the first finger support protrusion and the bristle head support neck (Fig. 1 annotated below), for allowing the user's thumb and the user's index finger to be placed thereon.  Using the teaching of Aratani, it would have been obvious to one of ordinary skill in the art to be able to use their index finger and thumb on the shoulder grip.  

    PNG
    media_image1.png
    229
    511
    media_image1.png
    Greyscale


Regarding Claim 6, Aratani teaches the limitations of claim 1, as described above, and Aratani further teaches wherein the handle and the at least one finger support protrusion protruding outward from the handle are formed in a circular shape (Fig. 2, [0013]).

Regarding Claim 8, Aratani teaches the limitations of claim 1, as described above, and Aratani further teaches wherein the bristle head includes general bristles for daily use, advanced bristles whose ends are pointed, interdental brushes for use between teeth, or infant bristles for infant's small teeth (Fig. 1, Ref. 4, [0009], Examiner interprets brush head (4) as general bristles for daily use).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Aratani as modified as applied to claims 1,3-4, 6, and 8 above, and further in view of Lodato (5,956,796).
Regarding Claim 5, Aratani teaches the limitations of claim 1, as described above, and Lee further teach wherein the diameter of the first finger support protrusion (Fig 3) is larger than that of the rear round grip.  Aratani as modified fails to explicitly teach a center of gravity of the toothbrush placed at a rear end of the handle.  Lodato teaches a toothbrush with a bristle head and handle and can be considered analogous art it is reasonably pertinent to the problem faced by the inventor to keep the bristle head off contact surfaces.  Lodato further teaches wherein a center of gravity of the toothbrush body is placed at a rear end of the handle (Fig. 1, Col. 3, Line 3-8, Ref. C) so that when a toothbrush is dropped on a floor, the handle is first brought into contact with the floor (Fig. 1 shows the toothbrush being disposed on a surface to keep the toothbrush out of contact with a surface), and 3Appl. No.: 16/764,145Reply to Office Action of February 15, 2022wherein the diameter of the first finger support protrusion is larger than that of the rear round grip (Fig. 1) and the bristle head support neck is formed inclinedly (Fig. 1 shows the protrusion (D) keeps the bristle head off the floor at a predetermined angle)  so that the bristles of the bristle head are prevented from being in contact with the floor (Col. 1, Line 29-36).  Therefore, one of ordinary skill in the art before the effective filing date would be able to modify the handle, as taught by Aratani as modified, with the center of gravity and the bristle head support neck is formed inclinedly, as taught by Lodato, to better prevent the bristle head off any contaminated surfaces.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Aratani as modified as applied to claims 1,3 -4, 6, and 8 above, and further in view Kamei (JP3002260U).
Regarding Claim 7, Aratani teaches the limitations of claim 1, as described above, but fails to teach a month indicator.  Kamei teaches a toothbrush with bristle head and handle and can be considered analogous art because the structure is generally consistent with the claimed invention.  Kamei teaches wherein the toothbrush body further comprises a month indicator (Fig. 1, Ref. 2, [0006]) on which each month from January to December is marked as numbers or twelve colors are displayed ([0006]), so that the toothbrush shaft is replaced every month and used in a state in which dental plaque removing efficiency of bristles is high, thereby providing a 4psychological and educational effect to increase oral hygiene awareness.  By being aware of the month, users are able to more easily keep track of when toothbrushes need to be regularly replaced and increasing effectiveness of the toothbrush.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the handle, as taught by Aratani as modified, with the month indicator, as taught by Kamei, to allow users to more easily keep track of when toothbrushes need to be replaced thereby increasing effectiveness of the toothbrush.  

Response to Arguments
Applicant’s amendments to claim 8 are acknowledged by examiner.  The rejection under 35 USC 112(b) are sustained in part, as seen in the 112(b) rejection above, because the claim still fails to clearly define structural differences and clarification on what differentiates each type of brush heads.  Additionally, the amended claim 8 invokes a rejection under 35 USC 112(a), as seen in the 112(a) rejection above.
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tai (9,521,899), Jimenez (2011/0314623), Little (2006/0230652), and Wieder (5,749,116) teach a toothbrush with bristle heads, finger grooves, and a handle and can be considered analogous art because the structure is generally consistent with the claimed invention.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA L POON whose telephone number is (571)272-6164. The examiner can normally be reached on General: 7:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANA LEE POON/Examiner, Art Unit 3723                                                                                                                                                                                                        



/JOSEPH J HAIL/               Supervisory Patent Examiner, Art Unit 3723